  8:19-cv-00128-BCB-MDN Doc # 52 Filed: 02/11/21 Page 1 of 2 - Page ID # 263




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

GPMM, INC., a Nebraska Corporation;

                         Plaintiff,                                       8:19CV128

        vs.                                                      FOURTH AMENDED
                                                              CASE PROGRESSION ORDER
BRENDA THARP, an individual; and
NATALIE KOTRC, an individual;

                         Defendants.

        This matter comes before the Court on the parties’ Joint Motion to Extend Scheduling
Order Deadlines (Filing No. 51). After review of the parties’ motion, the Court finds good cause
to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Extend Scheduling Order Deadlines (Filing No.
51) is granted, and the third amended case progression order is amended as follows:

              1)   The deposition deadline, including but not limited to depositions for oral
                   testimony only under Rule 45, remains February 12, 2021.

              2)   The deadline for filing motions to exclude testimony on Daubert and related
                   grounds remains February 12, 2021.

              3)   The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                   the Federal Rules of Civil Procedure is March 29, 2021. Motions to compel
                   written discovery under Rules 33, 34, 36 and 45 must be filed by April 12, 2021.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not
                   be filed without first contacting the chambers of the undersigned magistrate judge
                   on or before the motion to compel deadline to set a conference to discuss the
                   parties’ dispute, and after being granted leave to do so by the Court.

              4)   The planning conference scheduled for March 12, 2021, is cancelled. A planning
                   conference to discuss dispositive motions, the pretrial conference and trial dates,
                   and settlement status will be held with the undersigned magistrate judge on April
                   16, 2021, at 9:00 a.m. by telephone. Counsel shall use the conferencing
                   instructions assigned to this case to participate in the conference.

              5)   The deadline for filing motions to dismiss and motions for summary judgment is
                   June 4, 2021.

              6)   The parties shall comply with all other stipulations and agreements recited in their
                   Rule 26(f) planning report that are not inconsistent with this order.
8:19-cv-00128-BCB-MDN Doc # 52 Filed: 02/11/21 Page 2 of 2 - Page ID # 264




      7)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be considered
            absent a showing of due diligence in the timely progression of this case and the
            recent development of circumstances, unanticipated prior to the filing of the
            motion, which require that additional time be allowed.


   Dated this 11th day of February, 2021.

                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
